Information Disclosure Statement
The Information Disclosure Statements (IDS’s) dated 2/18/2020, 4/9/2020, 5/11/2020, 7/29/2020, 10/12/2020, 12/21/2020, 1/4/2021, 2/1/2021, 4/20/2021, 6/15/2021, and 11/22/2021 are herein considered by the Examiner.
Allowable Subject Matter
Claims 1, 2, 5 – 11, and 14 – 19 are allowed.
The following is an Examiner’s Statement of Reason for Allowance.
Patent Board Decision dated 11/19/2021 concluded the Application is in condition for allowance over the prior and reversed Examiner’s rejections presented in Office Action dated 7/11/2019. As such, the claims are in condition for allowance. 
Independent claims 1, 10 and 19 recite similar subject matter and are allowed under the same rationale. Independent claim 1 is referenced herein as the representative claim.
Claim 1 recites a method of routing a diameter message associated with a diameter session wherein an IP data tuple is used to query a memory containing diameter routing information and sending a query to a Diameter routing controller to make routing decisions for the first message. Claim 1 further teaches receiving Diameter routing information from the controller, storing an association between the routing information with the Diameter session and IP data tuple, routing the message using the routing information, and receiving a second message associated with the same session to be routed using the determined routing information.
Claim 1 is allowed over the prior art as the prior art fails to teach or disclose the claimed invention of claim 1 when considered as a whole. The prior art is silent in regards to teaching the subject matter of claim 1 as a whole comprised within a singular embodiment. 
Marisco (US 2012/0224524 A1) teaches a Diameter signaling routing (DSR) node which extracts information from a received signaling message including a source IP and address information, querying a (Marisco Paragraphs [0014 – 0022]). While Marisco teaches using binding record information to return a response to the message and route the Diameter message using Diameter routing information (Marisco Paragraphs [0022 – 0023] and [0030]), Marisco fails to teach the subject matter of claim 1 as claimed, and fails to teach the claimed invention as a whole.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.K.B/               Examiner, Art Unit 2459  

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459